DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on June 23, 2021 has been entered.  Amendment of claims 10-11 and 19-20 is acknowledged.  Claims 1-9 and 12-16 are withdrawn pursuant to Applicants' election filed on October 7, 2019.  
The claim objections are withdrawn in view of Applicant's amendments.
The rejection of claims 10-11 and 19-20 under 35 USC § 112(b) as being indefinite is withdrawn in view of Applicant's claim amendment.
The rejection of claims 10-11 and 19-20 under 35 U.S.C. 103 as being unpatentable over Horn in view of Barca and Morbeck as evidenced by Ibidi are withdrawn in view of Applicant's claim amendments. 

Specification
The use of the terms "SAGETM", "VitrolifeTM", "OVOILTM", "EmbroMaxTM", "LifeGuardTM", "Weston BrandTM", "Summit SyngearTM", "SprayonTM", "LubriplateTM", "TURMOSYNTHTM VG series", "KnockOutTM", and "Falcon®", which are trade names or marks used in commerce, have been noted in this application (¶ 12, 35, 49, 51, 65).  The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(New Rejection – Necessitated by Amendment)  Claims 10-11 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
in vitro human embryo cell culture.  The specification does not disclose species which are adequately described and representative of the entire genus of non-mineral synthetic oils.  Example 2 describes overlaying embryos and culture medium with Compound 1, Compound 2 and Compound 3 [61]-[69].  The specification details "an example of a suitable candidate that would fall within the scope of Compound 1 is found in the source TurmosynthTM VG series" [49]; however, the specification does not state the generic term or the chemical formula for this compound.  Other embodiments listed in the specification are food grade synthetic oils [37] and polyalphaolefins [42-43].  The specification does not provide drawings or structural chemical formulas that show that the invention was complete, or describe distinguishing identifying characteristics, such as words, structures, figures, diagrams, and formulas, sufficient to show that the applicant was in possession of the claimed invention.  There is substantial variation within the genus, as evidenced by Horn (Horn, E., Application Note 12: Avoiding Evaporation, 2012, ibidi GmbH, 2.1, 1-3) and Ibidi (Ibidi Anti-Evaporation Oil Cat. No. 50051, 2016, https://ibidi.com/img/cms/products/cells_reagents/R_5005X_Anti_Evap_Oil/IN_50051_A nti_Evaporation_Oil.pdf, 1-2).  Horn discloses a silicone oil available from Ibidi to overlay cell culture medium (Horn Pg. 3, § 4, lines 1-2); however, Ibidi's product information discloses its use for research purposes, not for human use (Ibidi Pg. 1, Col. 2).  The unpredictability in the art and limited description in the instant specification of the Compound 1/Turmosynth, which is merely a commercial name without any other description, would not let one of ordinary skill in the art to envision any non-mineral synthetic oil species to be used for encapsulation of an in vitro human embryo cell culture for assisted human reproductive technology.  Therefore, a person skilled in the art at the time the application was filed would not have recognized that the 

Response to Arguments
Applicant’s arguments, filed 6/23/2021, have been considered but are moot because the prior art rejections have been withdrawn due to amendment.  The new ground of rejection under 35 U.S.C. 112(a) as failing to comply with the written description requirement is necessitated by amendment insert the new limitation "non-mineral synthetic oil" introducing a new genus.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.H./Examiner, Art Unit 1657                                                                                                                                                                                             
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657